Name: Commission Regulation (EEC) No 3579/88 of 17 November 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 88 Official Journal of the European Communities No L 312/ 19 COMMISSION REGULATION (EEC) No 3579/88 of 17 November 1988 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3355/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3398/88 f), as last amended by Regulation (EEC) No 3525/88 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3398/88 to the infor Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter* into force on 18, November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 197, 26 . 7. 1988 , p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 296, 29. 10 . 1988, p. 17. 0 OJ No L 167, 25. 7 . 1972, p. 9 . ('6) OJ No L 197, 26. 7 . 1988 , p. 10 . 0 OJ No L 299, 1 . 11 . 1988 , p. 41 . O OJ No L 266, 28 . 9 . 1983, p . 1 . ( 10) OJ No L 53, 1 . 3 . 1986, p . 47 . (") OJ No L 183, 3 . 7 . 1987, p. 18 .(8) OJ No L 307, 12 . 11 . 1988, p . 39 . 18 . 11 . 88No L 312/20 Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 . 5th period 4 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,580 0,000 19,819 0,580 0,000 19,986 0,580 0,000 20,229 0,580 0,000 19,896 0,580 0,000 20,062 0,580 0,000 20,229 2. Final aids : 1 (a) Seed harvested and processed in : I \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 47,17 52,64 - 948,43 141,04 170,20 15,672 11,485 29 225 2 155,79 47,57 53,08 956,43 142,25 171,64 15,805 11,584 29 476 2 159,13 48,14 53,72 976,80 148,30 177,17 16,495 12,484 31 268 2 161,40 47,42 52,85 960,72 145,61 174,17 16,195 12,193 30 550 2 054,08 47,82 53,29 968,73 146,84 175,62 16,331 12,297 30 809 2 072,90 48,48 53,97 976,80 148,07 177,09 16,468 12,309 30 744 2 002,56 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 89,44 2 950,75 89,44 2 976,54 89,44 3 004,16 89,44 2 940,30 89,44 2 965,79 89,44 2 951,71 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 4 298,29 0,00 4 329,18 0,00 4 357,04 0,00 4 271,56 0,00 4 302,01 0,00 4 269,37 18 . 11 . 88 Official Journal of the European Communities No L 312/21 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . 'Gross aids (ECU):   Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in : 3,080 2,500 22,319 3,080 2,500 22,486 3,080 2,500 22,729 3,080 2,500 22,396 ' 3,080 2,500 22,562 3,080 2,500 22,729  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 53,08 59,25 1 068,59 159,73 192,09 17,750 13,125 33 218 2 527,79 53,47 59,70 1 076,59 160,94 193,53 . 17,884 13,225 33 468 2 531,12 54,05 60,34 1 097,51 167.26 199.27 18,604 14,172 35 356 2 533,40 53,32 59,46 1 081,43 164,57 196,27 18,304 13,881 34 638 2 426,08 53,72 59,91 1 089,45 165,80 197,73 18,440 13,985 34 896 2 444,90 54,38 60,58 1 097,51 167,03 199,19 18,578 13,997 34 831 2 374,55 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 474,98 3 336,28 474,98 3 362,07 474,98 3 389,69 474,98 3 325,83 474,98 3 351,32 474,98 3 337,24 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 470,02 4 768,31 470,02 4 799,20 470,02 4 827,06 470,02 4 741,58 470,02 4 772,03 470,02 4 739,39 18 . 11 . 88No L 312/22 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 5,170 0,000 24,106 57,31 63,99 1 154,36 172,87 207,63 19,210 14,250 35 995 2 768,68 5,170 0,000 24,359 57,91 64,66 1 166,49 174,72 209,83 19,417 14,408 36387 2 785,61 5,170 0,000 24,637 58,56 65,40 1 189,64 181,58 216,09 20,196 15,424 38 420 2 791,25 5,170 0,000 23,692 56,41 - 62,91 1 144,01 174,06 207,62 19,360 14,677 36 631 2 561,33 5,170 0,000 24,070 57,30 63,91 1 162,27 176,94 210,96 19,680 14,934 37 252 2 618,87 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 , 3 642,87 797,28 3 681,91 797,28 3 714,64 797,28 3 555,48 797,28 3 613,79 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 826,65 6 629,06 0,00 6 875,24 6676,24 0,00 6 910,64 6 710,62 0,00 . 6700,06 6 506,13 0,00 6 773,42 6 577,37 3 . Compensatory aids :  in Spain (Pta) 3 593,28 3 630,67 3 662,08 3 501,48 3 559,80 4. Special aid :  in Portugal (Esc) 6 629,06 6 676,24 6 710,62 " 6 506,13 6 577,37 ( ¢) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,071960 2,334830 43,463400 7,081830 8,002340 0,775360 0,656635 1 542,62 171,29800 172,40900 136,59900 2,067800 2,331220 43,462600 7,086650 8,006870 0,775858 0,658152 1 548,45 173,13200 173,26200 137,11200 2,063460 2,327140 43,453200 7,092770 8,011070 0,776469 0,659822 1 554,48 175,04100 174,12800 137,73800 2,059360 2,323460 43,452299 7,099050 8,018620 0,777077 0,661272 1 559,93 176,78600 175,05900 138,29100 2,059360 2,323460 43,452299 7,099050 8,018620 0,777077 0,661272 1 559,93 176,78600 175,05900 138,29100 2,047840 2,312780 43,437400 7,116110 8,041710 0,778714 0,665787 1 575,29 181,93000 177,99900 140,04600